Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 18 August 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Baltimore, August 18th 1782.
                  
                  The artillery and the Troops from york begin to arrive, and Mr De La Villebeune with the big ships wait only for the tide to cross over the bar.  he has convoyed one half of the american Artillery and has left a small brigg mounting 16. guns to escort the rest, whilst the frigate the Emerald is watching over the capes untill their departure.
                  Mr DeLauberdiere is arrived to day with your Excellency’s Letter.
                  Tomorrow, batteaux will be send to the ferry of Susquehannah, and the first regiment of the army will be put in motion on the 23d or 24th.
                  I have had three fits of a fever and ague but will endeavour to get rid of it, so as to march with one of the Divisions.
                  We have already 350. sick, those from york included.  I am with respect Sir, your Excellency’s most obedient & humble servant
                  
                     le cte de rochambeau
                  
               